Title: From John Quincy Adams to Thomas Boylston Adams, 17 March 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 13.
My Dear Brother—
St: Petersburg 17. March 1811.

You will recollect that some time in the year 1799—or 1800, while I was at Berlin, a Mr: Charles Engel sent you a power of Attorney, and a large claim upon a house of Mark and Company, which I believe some time before that, had failed at New-York.
Very soon after my arrival here, I received from this Mr. Engel two letters, one of which had been written in January 1809, and sent to America, whence it returned to find me here, and the second dated Decr: 1809 was addressed to me at this place, both intreating me with great urgency, to continue my intermeddlings to obtain for him the knowledge whether any thing had been realized of the property of the Marks, and what he as a Creditor had to expect from it—I promised Mr: Engel that I would make immediate enquiries of you, what the state of the business is was, and communicate to him the result of your answer—But it is not without mortification that I confess that in the tumult and confusion of our situation last Winter, and the illness with which I was about that time confined, my promise and Mr: Engel’s requests must have slip’d from my memory; for in turning back to the copies of my letters to you, I do not find hat I mentioned the subject in them at-all—A few weeks since I received from him another letter reminding me of my promise, and enquiring whether I had received any answer from you relative to his affairs—
To repair as far as may now be in my power my last Winter’s omission, I write at present, and will thank you to answer me as soon as possible by duplicates, and at the same time to write to Mr: Engel himself, what the state of the business now is—He says I think that he has not heard from you since the year 1804—I suppose because you have had nothing to tell him—But as there was said to be some property vested in Trustees for the Creditors, it would seem that something should have come of it in the lapse of twelve years—You may enclose your letter for Mr: Engel under cover to me, and I will take care to have it forwarded.
I have written you so much and so often concerning my own private affairs, that I am afraid the subject has become tedious and disgusting to you, as indeed it has to myself—I drew for £300 Sterling upon Mr: Gray, more than a year ago, for which I soon afterwards informed you that he would call upon you—I have repeated since mentioned to you that I should not draw upon you again, untill you should have paid my debts in America, and probably not-at-all untill my return home—Various circumstances have contributed to relieve me from that necessity which on my first arrival here I apprehended would be absolutely unavoidable of intrenching upon my private property, to support my expences here—One of them has been the inflexible economy of my establishment which I have had the resolution to maintain; at all its hazards—Another, has been the advantage with which I have been enabled to draw; the course of Exchange upon Amsterdam, where my credit stands, having become continually more favourable to me ever since I have been here in this Country.—A third, which has in some sort been a result from the same cause, is the general diminution of expence and splendour in the Style of Society here, which has been in so short a space of time very remarkable; and which had contributed to give more countenance and credit to the practice of private economy—A fourth, which I have never failed to find efficacious though slow in its operation, has been punctual payments—Magnum est vectigal, Parsimonia, said Cicero, at a period of great individual extravagance and Prodigality, among the Romans—The whole experience of my life has demonstrated to me the truth and Justice of the maxim now; and in private, as well as in public concerns—There is a sort of Reputation which grows out of punctual payments, which not only reduces expences, but assists much in supporting them—By the concurrence of all these causes, some of which I could not anticipate on my arrival here, I am enabled to wade along, without calling upon you for supplies, and hope I shall eventually reach home without impairing the property that I left in your custody. Its income, I trust has not only sufficed for the maintenance of my children who are with you, but also for the discharge of the greatest part of my debts—I am expecting to hear from you on this subject.
About five and twenty years ago, I learnt to write in Short hand according to Birom’s plan, which is very easy, requiring nothing but practice, and subject only to the inconvenience that it is harder to read than to write—By some unaccountable negligence however I have never made use of the art untill within a few months, and I find myself now under the necessity of learning it over again—I have his alphabet but not his Book—There was an Edition of it advertised at Boston, to be published about the time when we came away—If it is to be procured I will thank you to send me one of them by any opportunity of a vessel coming to Cronstadt—And I take this occasion to recommend to you, to make my Son George learn this practice too. The uses to which it may be turned are numerous and important one of them is a great saving of time—I have many times in my life been obliged to copy papers of my own writing, and to employ hours upon hours of labour, which by this process would have been abridged at least by one half—As to the mere saving of labour, I do not consider that as an object much to be desired; but then the time saved might be applied to more profitable labour—Another excellent use of short hand is that it may be employed as a cypher—not indeed for the communication of State Secrets; but sufficiently to baffle impertinent Curiosity. Perhaps it may be yet too early to set George upon writing short-hand; but I do not see the necessity of delaying it long—I hope he will not forget my injunctions to improve to the utmost of his power his hand-writing in general.
I enclosed two letters for you, to Mr: Forbes about a fortnight since, to be forwarded by him from Hamburg; and last week I sent two for your mother, to Mr: Russell at Paris—I commit this to Mr: Coxe, a son of Mr: Tench Coxe, who is going to Gothenburg, and who will forward it from wherever he meets an opportunity—In six weeks or two months I hope to have the means of writing directly by some of the Vessels which have wintered in Ports of the Baltic South of this, and from which the Navigation is open a month or two sooner than at St: Petersburg and Cronstadt. Four or five of those Vessels belong to Mr: Gray and are to return direct to the United States—They have all been admitted to dispose of their Cargoes, excepting one, which is commanded by Captain Welsh—I hope she too will ultimately; be admitted; but in addition to all the difficulties which the others have had to encounter she had an unlucky name to come to Russia
The French Ambassador who has resided here about three years has just received his recall—His Successor is announced to be on the road from Paris—This change imports a change of policy; but of what nature it is yet too early to pronounce.
We are all Well.
A.